DETAILED ACTION
This is first office action on the merits in response to the application filed on 11/10/2020. 
Claims 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
 
Response to Arguments
Rejection under Double Patenting:
Terminal disclaimer approved 11/16/2020.
Rejection under 35 USC § 112:
The 112 rejection of the record have been withdrawn based amendment.
Rejection under 35 USC § 101:
The 101 rejection have been withdrawn based on applicant argument.
Rejection under 35 USC § 103:
The applicant asserts that Ueno and Soghoian does not teach unique member identifier different than the user's name on page 23-24 of the remark filed on 11/10/2020. owHowever, Camenisch as cited in the previous office action, teaches the limitation. See 103 rejection. In addition, the specification does not provide description of “a member identifier different than the user's name”. 
The applicant asserts that Ueno does not teach a ralational database on page 24-25 of the remark filed on 11/10/2020. The examiner respectfully disagrees. Ueno’s database registering and storing user identifier and payment information and referencing information to validating the user, Para. 72, 77, 80, 126, 144. Even Ueno does not explicitly discloses a ralational database, it would have been understood by one in the art that Ueno’s database is a ralational database.
The applicant asserts that Ueno does not teach a phone hacing a ticketing application installed….. on page 25-26 of the remark filed on 11/10/2020. The examiner respectfully disagrees. See Fig. 1, Item 10. It would be well understood that in order to perform such function disclosed by Ueno, there must be an application downloaded and installed.
The applicant asserts that Ueno does not teach “determining that the barcode…is authentic” on page 26-27 of the remark filed on 11/10/2020. The examiner respectfully disagrees. Ueno authentic the ticket data and “the ticket data in this embodiment is sent in two-dimensional barcode data form”[0179].
The applicant asserts that Ueno does not teach “providing a download of a ticketing application to the user phone” on page 27-29 of the remark filed on 11/10/2020. The examiner 
The applicant asserts that Soghoian does not teach generating barcode with local dynamic data on page 29 of the remark filed on 11/10/2020. The examiner respectfully disagrees. Soghoian discloses generating a token (i.e. barcode) using timestamp (i.e. local dynamic data).
The applicant asserts that Brainard does not teach the access barcode is periodically automatically regenerated on page 29 of the remark filed on 11/10/2020. The examiner respectfully disagrees. Brainard discloses generating an authentication code using time, and the authentication code is changing from time to time. See 103 rejection.
The applicant asserts that Kidd does not teach using at least a portion of the authentication data to determine if the hashed data of the scanned or read barcode corresponds to the hash generated using at least a portion of the authentication data on page 29-30 of the remark filed on 11/10/2020. The examiner respectfully disagrees. Kidd teaches comparing hashes of security data including customer identifier to verify the costumer. See 103 rejection. In addition, the “hashed data of the scanned or read barcode” never generated in the claim.
Regarding claim 16 on page 31-32 of the remark filed on 11/10/2020. Official notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. Downloading an application via a link is well-known and common knowledge in the art. See MPEP 2144.03.
Claim Objections
Claim 2, 6, 7 and 14 objected to because of the following informalities:  the claims recite “the member identifier”, they should be read as “the unique member identifier”.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  the claims recite “identification information of the user” and “identification information of the phone”, they should be consistent with “unique member identifier” and “phone identifier”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 10 recite “wherein hashed data of the read or scanned barcode is compared…”. It is not clear which device/system generated the “hashed data of the read or scanned barcode”. All dependent claims are rejected as they depend on the above claim.
Claim 3 and 12 recites the limitation "wherein enabling entry of the user to the venue….”.  There is insufficient antecedent basis for this limitation in the claim. 
Note: the examiner recommending to make all terms consistently in all the independent claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-7, 9, 10-14 and 17-18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueno et al. (US 20010051915 A1; hereinafter, "Ueno"), and further in view of Camenisch (US 20060101507 A1; hereinafter, "Camenisch") and Halavais et al. (US 7454361 B1; hereinafter, " Halavais") and Soghoian et al. (US 20090198617 A1; hereinafter, "Soghoian") and Brainard et al. (US 20030105964 A1; hereinafter, "Brainard") and Kidd et al. (US 20060089919 A1; hereinafter, "Kidd").
With respect to claim 1 and 10:
Ueno teaches:
[…], using a computer system, a […] member identifier (name) to a user of a phone
storing, in a relational identifier database, authentication data comprising at least the […] member identifier and a phone identifier associated with the phone, […] the relational identifier database being operatively coupled to the venue system (site gate 90). (The management center server 70 stores the registered information in a customer DB (data storage) 73. This is performed by making reference to the ticket DB 85 based on the telephone number of the portable communication terminal 10 to retrieve information about the ticket that the customer ordered at the ticket shop 82. See at least Paragraph [0159] and [0179] and Fig. 19)
using the downloaded ticketing application on the user phone in redemption of a […] ticket[s] to an event at a venue […] by at least: scanning or reading the access barcode […] by the downloaded ticketing application using a venue system scanner or reader a barcode (barcode reader 92) […]. (At the site gate 90, the presented two-dimensional barcode is read by a barcode reader (mark reader, code receiving means) 92 provided for an admission control terminal (process execution terminal, processing terminal) 91 ((4) in FIG. 19). See at least Paragraph [0159] and [0179])
the access barcode including: static data comprising the unique member identifier (name) […] to the user and […]. (Then, customer process section 86 sends, based on the retrieved information, required ticket data (an identification code) to the customer's portable communications terminal 10 ((3) in FIG. 19). The ticket data may include, for example, the ticket issue number, event name, date and time, and seat number. The ticket data in this embodiment is sent in two-dimensional barcode data form. The payment information may include the telephone number of the portable 
using at least a portion of the barcode, including the […], to determine if the access barcode is authentic. (An admission control section (instruction information issuing section) 88 of the management center server 80 refers to the ticket DB 85 based on the ticket data sent from the admission control through the site gate communication section 89 (process executer communication section) to determine whether the ticket is valid or not. See at least Paragraph [0179]-[0183])
at least partly in response to determining that the barcode, […], is authentic. (If it is determined that it is valid, the admission control section 88 sends a reply indicating that determination to the admission control terminal 91 of the site gate 90 ((6) in FIG. 19). When the admission control terminal 91 receives the reply (instruction information, reply information) indicating that the ticket is valid from the management center server 80, it provides a visual or audio output indicating the determination and grants the customer holding the portable communications terminal 10 admittance to the site. See at least Paragraph [0179]-[0183])
Ueno does not explicitly teaches providing a download of a ticketing application to the user phone. However, it would be understood that an application will be provided and downloaded to a device to performing the functions of Ueno such as to display the barcode.

assigning unique member identifier; the phone identifier separate from a phone number of the phone, and the unique member identifier different than the user’s name. However, Camenisch teaches the assigning […]; the phone identifier separate from a phone number of the phone, and the unique member identifier different than the user’s name. (According to embodiments of the present invention, each of a user's computing devices is issued a device related credential that is both tied to the corresponding computing device and that includes a unique identifier of the user (which is referred to herein as "ID.sub.user"). According to some embodiments of the invention, registration issuer computer 2 is an authority that is provided to allow a user to register his computing device 1.1. From registration issuer computer 2, the user may obtain a device related credential CR1 that is tied to his computing device 1.1. See at least Paragraph [0005], [0015]-[0018]). Camenisch teaches a system of obtaining and verifying credentials. It would have been obvious to one with ordinary skill in the art at the time of applicant’s invention to include in the system of Ueno with the ability as  taught by Camenisch since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In addition, Ueno use user name as member identifier, Camenisch uses “ID.sub.user” as member identifier. It would have been obvious to try any one of the above as member identifier, each of which had a reasonable expectation of success.

Ueno does not teaches a plurality of tickets. However, Halavais teaches a plurality of tickets. (His transaction code and the receipt number that he can use as a ticket or as a voucher with 

Ueno does not teaches the generating, […] an access barcode [token]; wherein the access barcode [token] is not downloaded […], the access barcode [token] including: locally generated dynamic data [timestamp]. However, Soghoian teaches generating, using […] application on the user phone, an access barcode; wherein the [token] is not downloaded to the user phone and locally generated dynamic data [timestamp]. (According to one embodiment said token further includes one or more of the following: an identifier of the third party; an identifier of the token; a timestamp. According to one embodiment the method further comprises: instead of the identifier of the third party there is included in said token the identifier of the user or a unique code or password only known to the user to thereby generate a self-issued traveler cheque to the user by himself. The token is the document which is generated by the user and then handed over to the third party (the Concierge) in order to enable him to execute the transaction on behalf of the user. See at least Paragraph [0024], [0027] and [0044]).
In addition, the functions of Soghoian is obviously performed by an application downloaded into the user device.
Ueno teaches a system using a barcode to grant a user to a venue. Soghoian teaches a system of using a token (i.e. barcode) generated by user device including various data to grant since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Ueno does not teach wherein the [access barcode] is periodically automatically re-generated […] using new locally generated dynamic data. However, Brainard teaches wherein the access barcode is periodically automatically re-generated. (These systems generally perform some algorithmic processing of the secret to generate an authentication code that is ultimately used to authenticate the entity. Some time-based systems use a dynamic variable to calculate a non-predictable authorization code that ultimately authenticates the entity. The dynamic variable may comprise any code, typically a number, which is defined and determined by the interval of time in which an authentication code is generated. The dynamic variable can change according to any interval of time, e.g., 2 minutes, 5 minutes, 1 hour and the like. Because in these systems the authentication code changes from time to time, intercepted authentication information has a limited value because it cannot be used for authentication in the future. See at least Paragraph [0003]) It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to include in the system of Ueno the ability as disclosed by Brainard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 

Ueno does not teaches generating, using the computer system, a hash using at least a portion of the authentication data; accessing hashed data of the read or scanned access barcode; wherein hashed data of the read or scanned barcode is compared to the hash generated using at least a portion of the authentication data to determine if the hashed data of the scanned or read barcode corresponds to the hash generated using at least a portion of the authentication data. However, Kidd teaches generating, using the computer system, a hash using at least a portion of the authentication data; wherein hashed data of the read or scanned barcode is compared to the hash generated using at least a portion of the authentication data to determine if the hashed data of the scanned or read barcode corresponds to the hash generated using at least a portion of the authentication data. (In a further embodiment, the customer terminal transmits the security data to the account server AS for customer recognition and verification. In one embodiment, the security data is hashed, the hash is transmitted, the account server independently generates a hash with the same algorithm based on a local database record of the security data, and verifies the customer if the hashes match. The device D is a hardware circuit storing customer-specific security data. This data includes the latest 1024 byte unique identifier for the customer and is referred to as the SOFTWARE KEY. This key is also stored on the account server AS and is unique to each customer. See at least Paragraph [0009] - [0010] and [0039]). One hash is generated by customer terminal (venue gate system) and transmitted to account server AS to compare with account server AS generated hash.
to enhance security as suggested by Kidd in Paragraph [0005].
In addition with respect to “causing a plurality of tickets to be redeemed to gain entry to the venue” is intended use of the device and does not limit the scope of the claims. It has been held language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Claim 10, an apparatus with the same scope as claim 1, is rejected.
With respect to claim 3:
Ueno further teaches wherein enabling entry of the user to the venue further comprises generating an authenticating signal. (If it is determined that it is valid, the admission control section 88 sends a reply indicating that determination to the admission control terminal 91 of the site gate 90 ((6) in FIG. 19). When the admission control terminal 91 receives the reply (instruction information, reply information) indicating that the ticket is valid from the management center server 80, it provides a visual or audio output indicating the determination and grants the customer holding the portable communications terminal 10 admittance to the site. See at least Paragraph [0179]-[0183])
In addition with respect to “enabling entry of the user to the venue further comprises generating an authenticating signal” is intended use of the device and does not limit the scope of the claims. It has been held language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the 
With respect to claim 4:
Ueno further teaches wherein the access barcode is in the form of a two dimensional visual representation. (The ticket data in this embodiment is sent in two-dimensional barcode data form. See at least Paragraph [0179])
With respect to claim 5 and 13:
Ueno further teaches wherein the access barcode is a matrix. (The two-dimensional barcode used is preferably a QR code in matrix (see FIG. 8B). See at least Paragraph [0097])
Claim 13, an apparatus with the same scope as claim 5, is rejected.
With respect to claim 6 and 14:
Kidd further teaches wherein generating a hash using at least a portion of the authentication data further comprises generating a hash using the unique member identifier and the phone identifier. (In a further embodiment, the customer terminal transmits the security data to the account server AS for customer recognition and verification. In one embodiment, the security data is hashed, the hash is transmitted, the account server independently generates a hash with the same algorithm based on a local database record of the security data, and verifies the customer if the hashes match. The device D is a hardware circuit storing customer-specific security data. This data includes the latest 1024 byte unique identifier for the customer and is referred to as the SOFTWARE KEY. This key is also stored on the account server AS and is unique to each customer. See at least Paragraph [0009] - [0010] and [0039]). Kidd teaches generating 
Claim 14, an apparatus with the same scope as claim 6, is rejected.
With respect to claim 7:
Kidd further teaches wherein the hashed data of the read or scanned access barcode is created using at least the unique member identifier and the phone identifier. (In a further embodiment, the customer terminal transmits the security data to the account server AS for customer recognition and verification. In one embodiment, the security data is hashed, the hash is transmitted, the account server independently generates a hash with the same algorithm based on a local database record of the security data, and verifies the customer if the hashes match. The device D is a hardware circuit storing customer-specific security data. This data includes the latest 1024 byte unique identifier for the customer and is referred to as the SOFTWARE KEY. This key is also stored on the account server AS and is unique to each customer. See at least Paragraph [0009] - [0010] and [0039]). Kidd teaches generating hash of security data such as customer identifier. It is merely design choice to also include other data such as telephone number.
With respect to claim 9 and 17:
Brainard further teaches wherein the locally generated dynamic data comprises time of generation candidate data, and wherein an authenticating signal is generated at least partly in response to determining that the time of generation candidate data of the locally generated dynamic data is within a set of predefined time periods. (For example, in one embodiment, a constant time interval of a minute is used, and the dynamic value is the number of minutes a set of predefined time periods). 
Claim 17, an apparatus with the same scope as claim 9, is rejected.
With respect to claim 11:
Ueno further teaches wherein the barcode is not an electronic ticket. (The payment information may include the telephone number of the portable communications terminal 10, the name and code of the billing online store 72, a transaction number, amount billed, a due date, etc. See at least Paragraph [0164]). It is merely design choice to include no ticket information in the barcode, such as the receipt information.
In addition with respect to “wherein the barcode is not an electronic ticket” this is nonfunctional descriptive material as it only describes the barcode is not an electronic ticket. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
With respect to claim 12:
Ueno further teaches wherein enabling entry of the user to the venue further comprises generating an authenticating signal at least partly in response to determining that the barcode, including the locally generated dynamic data, is authentic. (If it is determined that it is valid, the admission control section 88 sends a reply indicating that determination to the admission control terminal 91 of the site gate 90 ((6) in FIG. 19). When the admission control terminal 91 receives the reply (instruction information, reply information) indicating that the ticket is valid from the management center server 80, it provides a visual or audio output indicating the determination and grants the customer holding the portable communications terminal 10 admittance to the site. See at least Paragraph [0179]-[0183)
With respect to claim 18:
Ueno further teaches further comprising the event entry subsystem. (As a seventh embodiment, an example of a ticket processing system for issuing an admission ticket for an event such as a concert or sporting event, and performing an admission process will be described below. See at least Paragraph [0174)
Claim 2 and 19-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueno et al. (US 20010051915 A1; hereinafter, "Ueno"), and further in view of Camenisch (US 20060101507 A1; hereinafter, " Camenisch") and Halavais et al. (US 7454361 B1; hereinafter, " Halavais") and Soghoian et al. (US 20090198617 A1; hereinafter, "Soghoian") and Brainard et al. (US 20030105964 A1; hereinafter, "Brainard") and Kidd et al. (US 20060089919 A1; hereinafter, "Kidd") and Spikes (US 20080015983 A1; hereinafter, "Spikes").
With respect to claim 2:
Ueno further teaches:
receiving a ticket request from the user, the ticket request relating to at least one ticket for a corresponding ticketed event. (As shown in FIG. 19, a customer uses a personal computer (PC), PDA, or portable communications terminal 10 to order a desired ticket from a ticket shop 82 on the Web over the Internet 81. Payment for the ticket may be made by using a credit card number or other means, or may be made in a same way similar to that of the sixth embodiment. See at least Paragraph [0174] - [0178])
storing ticket information relating to the at least one ticket in at least one ticket information database, the ticket information database being operatively coupled to the computer system. (A store process section (instruction information issuing section) 83 of 
associating the ticket information with the unique member identifier stored in the relational identifier database. (When a customer orders a ticket, the customer communicates as an identification code for identifying the customer the telephone number of a portable communications terminal 10 that is held by the customer and to be used for later payment, which will be described later, to a ticket shop 82. The ticket shop 82, which receives the number, sends the telephone number of the customer's portable communications terminal 10, a ticket issue number, the event name, date and time, a seat number, and the like to a management center server (data management server, external server) 80 as ticket information ((1) shown in FIG. 19). See at least Paragraph [0174] - [0178])
wherein enabling entry of the user to the venue further comprises generating an authenticating signal. (If it is determined that it is valid, the admission control section 88 sends a reply indicating that determination to the admission control terminal 91 of the site gate 90 ((6) in FIG. 19). When the admission control terminal 91 receives the reply (instruction information, reply information) indicating that the ticket is valid from the management center server 80, it provides a visual or audio output indicating the determination and grants the customer holding the portable communications terminal 10 admittance to the site. See at least Paragraph [0179] - [0183])
enabling, based at least in part on determining that the access barcode, including the locally generated dynamic data, is authentic, the user of the phone to obtain the at least one ticket. However, Spikes teaches enabling, based at least in part on determining that the barcode, including the locally generated dynamic data, is authentic, the user of the phone to obtain the at least one ticket. (Subject to processing and validation (and other desired steps) the system may send a return message to the subscriber with confirmation of ticketing for the desired movie at the desired location and time. The return message may include information to enable the subscriber to obtain the ticket or otherwise gain entry to the show. See at least Paragraph [0008])
It would have been obvious to one with ordinary skill in the art at the time of applicant’s invention to include in the ticketing system of Ueno in view of Camenisch and Halavais and Soghoian and Brainard and Kidd with the ability to obtain an actual ticket since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition with respect to “enabling, based at least in part on determining that the barcode, including the locally generated dynamic data, is authentic, the user of the phone to obtain the at least one ticket” is intended use of the device and does not limit the scope of the claims. It has been held language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim 
With respect to claim 19:
Spikes further teaches further comprising the event entry subsystem, wherein the event entry subsystem is configured to print ticketing data at least partly in response to the barcode being authenticated. (Alternatively, the return message may include a bar code which can be scanned at the movie theater to print a ticket. See at least Paragraph [0008])
With respect to claim 20:
Spikes further teaches further comprising a web server comprising a database that supports a plurality of different venues and ticketing distributors across a plurality of team sports and entertainment performers, wherein the web server is remote from the event entry subsystem. (A subscription-based mobile electronic movie ticketing system and method allows a subscriber can pay a certain fee in exchange for access to a number of movies at one or more movie theaters for a certain period. One or more of the modules/functions may be implemented communicating through communication network 270 in one or more local or remote computer systems. See at least Abstract and Paragraph [0027])

Claim 8 and 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueno et al. (US 20010051915 A1; hereinafter, "Ueno"), and further in view of Camenisch (US 20060101507 A1; hereinafter, " Camenisch") and Halavais et al. (US 7454361 B1; hereinafter, " Halavais") and Soghoian et al. (US 20090198617 A1; hereinafter, "Soghoian") and Brainard et al. (US 20030105964 A1; hereinafter, "Brainard") and Kidd et al. (US 20060089919 A1; hereinafter, "Kidd") and Hellsten et al. (US 7146645 B1; hereinafter, "Hellsten").
With respect to claim 8 and 15:
Ueno in view of Camenisch and Halavais and Soghoian and Brainard and Kidd does not teach the method further comprising configuring the ticketing application with identification information of the user and identification information of the phone and enabling the ticketing application, with the identification information of the user and identification information of the phone, to be downloaded to the phone. However, Hellsten teaches the method further comprising configuring the ticketing application with identification information of the user and identification information of the phone and enabling the ticketing application, with the identification information of the user and identification information of the phone, to be downloaded to the phone. (According to the objects of the invention, the present invention ensures that an application downloaded or received from an application source is only useable by an authorized user station. During the download process the application is dedicated, i.e., specifically configured, to only be useable by the specific user station which is identifiable to the application source via an identification code. The present invention also includes a method for directly downloading the application to the user station from an independent distributor rather than from the manufacturer. See at least Col 3, Line 10-21).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to include in the ticketing system of Ueno in view of Camenisch and Halavais and Soghoian and Brainard and Kidd the ability of having applications configured to user information as disclosed by Hellsten to ensures that an application downloaded or received from an application source is only useable by an authorized user station.
In addition with respect to “enabling the ticketing application, with the identification information of the user and identification information of the phone, to be downloaded to the phone” is intended use of the device and does not limit the scope of the claims. It has been held language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
Claim 15, an apparatus with the same scope as claim 8, is rejected.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueno et al. (US 20010051915 A1; hereinafter, "Ueno"), and further in view of Camenisch (US 20060101507 A1; hereinafter, " Camenisch") and Halavais et al. (US 7454361 B1; hereinafter, " Halavais") and Soghoian et al. (US 20090198617 A1; hereinafter, "Soghoian") and Brainard et al. (US 20030105964 A1; hereinafter, "Brainard") and Kidd et al. (US 20060089919 A1; hereinafter, "Kidd") and Admitted Prior Art (“APA”).
With respect to claim 16:
Ueno in view of Camenisch and Halavais and Soghoian and Brainard and Kidd does not teach wherein the ticketing application is downloaded from an application link. However, APA teaches wherein the ticketing application is downloaded from an application link. 
It would be most certainly within the realm of obviousness to one of ordinary skill in the art at the time of applicant’s invention to have the configured application be downloaded though an application link as normal applications are downloaded through links in order to provide the application to users with devices which do not inherently have the application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.X./Examiner, Art Unit 3685